Exhibit 10.33

GRAPHIC [g68071kui001.gif]

Richard Dreiling
CEO & President

March 1, 2006

Mr. David W. D’Arezzo
9797 Wexford Circle
Granite Bay, CA 95746

Dear David:

This letter will confirm an offer of employment to you by Duane Reade Inc. (the
“Company.”)

Your initial assignment will be as Senior Vice President, Chief Marketing
Officer, reporting directly to Mr. Richard Dreiling, President/CEO. You will be
based at our headquarters office located at 440 9th  Avenue, New York, NY. Your
initial salary will be $460,000.00 annually ($17,692.31 bi-weekly). Future
salary increases will be based on demonstrated job performance in accordance
with Company policy and practice.

The Company offers an executive benefit program in which you will be able to
participate, subject to the terms of eligibility for the individual benefit
plans. Those plans include a 401(k) program, major medical benefits, Company
paid life and disability programs and other welfare benefit packages. You will
receive four (4) weeks of paid vacation each calendar year subject to
restrictions of your job requirements. Please be aware that Company’s vacation
policy does not allow carryover from year to year. Therefore, if the four weeks
are not taken they are forfeited each year.

As a senior executive of the Company, you will be eligible to participate in the
Company’s performance incentive plan at fifty percent (50%) of annual salary as
follows:  50% of your annual bonus will be paid upon achievement of the “minimum
target”, 100% of your annual bonus will be paid upon achievement of the “target”
and 150% of your annual bonus will be paid upon achievement of the “maximum
target”. The program targets are set by the compensation committee annually and
are typically based on the attainment of company performance towards EBITDA
targets and your individual performance towards goals mutually set between you
and your immediate manager. Actual incentive payments will be paid yearly,
usually at the end of the first quarter of each year, after Board approval. As
with other executive benefits programs, eligibility and participation are
subject to the specific provisions of the plan.

As an executive, you will be eligible to participate in the employee stock
option plan. Subject to the terms and conditions of that plan, you will receive
an initial grant of Thirteen Thousand (13,000) shares of Company stock options
at a par value price of one hundred dollars ($100.00 per share). Under the
current plan provisions, the shares vest at a rate of twenty percent (20%) per
year of service with the Company. They will be 100% vested at the end of five
(5) years employment. Nothing in this provision shall act as a guarantee of any
specific value of the Company stock other than the value described in the stock
plan itself.

Executive Offices:   440 9th Avenue, New York, NY 10001
Telephone 212-273-5704       FAX: 917-351-0392


--------------------------------------------------------------------------------


Your employment with the Company will be “at will,” meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason, with or without cause. Except as set forth in the following
sentence, in the event the Company terminates your employment other than for
“cause,” you will be paid severance equal to one-year salary at your then
current salary payable in bi-weekly installments. For purposes of this Agreement
“cause” shall mean termination for: (1) a repeated refusal to comply with a
lawful directive of the Chief Executive Officer, (2) serious misconduct,
dishonesty or disloyalty directly related to the performance of duties for the
Company, which results from a willful act or omission and which is materially
injurious to the operations, financial condition or business reputation of the
Company or any significant subsidiary thereof; (3) being convicted (or entering
into a plea bargain admitting criminal guilt) in any criminal proceeding that
may have an adverse impact on the Company’s reputation and standing in the
community; (4) willful and continued failure to substantially perform your
duties under this Agreement; or (5) any other material breach of this Agreement.
In the event of termination for cause, you will be entitled to any unpaid salary
through the date of termination, plus any earned and accrued unused vacation pay
or deferred compensation payments. You will not be entitled to any other
compensation from the Company, including, without limitations, severance pay.

You will be reimbursed for all normal business expenses in accordance to Company
policy. The Company will provide for relocation assistance. The amount of
assistance will be determined by reference to what is usual and customary for
the offered position related to relocation (i.e. moving expense, closing costs
etc.).  It is committed that you and your family will endeavor to relocate to
the New York City metro vicinity within three (3) months of your start date. In
addition, the Company will provide temporary living during relocation for a
period of three (3) months.

This letter is intended to memorialize the offer of employment provided by the
Company and if these terms are acceptable, to create an at-will employment
relationship under these terms. Nothing in this letter is intended or shall have
the effect of modifying or amending the terms, conditions or requirements of any
benefit plan, retirement plan or welfare plan or arrangement offered by the
Company. During your employment, you will remain subject to, and be required to
abide by, all terms, conditions and requirements of the policies and practices
dictated by the Company for executive employees.

We all look forward to you joining our team on or around March 20, 2006. Please
do not hesitate to call me if you have any questions.

Sincerely,

Rick Dreiling
President/CEO

 

 

 

Mr. David W. D’Arezzo/Date

 

 

CC:

 

Mr. John Henry—SVP/CFO

 

 

 

 

Ms. Michelle Bergman—SVP/General Counsel

 

 

 

 

Mr. Jim Rizzo—VP/Human Resources

 

 

 

2

 


--------------------------------------------------------------------------------